DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 21 May 2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/04/2020, 08/05/2019, 05/21/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant's election with traverse of the specific specie in the reply filed on 21 May 2021 is acknowledged.  The traversal is on the ground(s) that there is a lack of undue burden.  This is not found persuasive because the selection of the various species that are directed to differing parameters requires different search strategies, databases and/or multitudes of permutations in the ensuing compositions thus leading to an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
It is noted that the specific specie elected in the reply of 21 May 2021 is allowable.  The search has been extended to additional species as per MPEP 803.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (KR101558495B1, the English equivalent US20160204357 is referenced from hereon) – both references cited in the IDS.
	Claims 1-4, 6: Jang discloses an organic light emitting device comprising an anode, a cathode and a plurality of layers comprising a polycyclic compound (abs, Figs 1-3 with accompanying text and claims 1 and 16).  Further, Jang discloses the claimed hetero-cyclic compounds with nitrogen elements and functional groups – see claims 1-15, formulae 1-10, ¶211.
	Claim 5: Jang discloses the phenanthroline group (¶143, 211 and formula 528 and 529).
	Claims 7-11: Jang discloses the organic light emitting device with the claimed electron blocking/transfer/injection and hole blocking layer (abs, Figs 1-3 with accompanying text, ¶49-58 and claims 16-20).
Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR101579289B1, the English equivalent US20170133602A1 cited in the IDS is referenced from hereon).

	Claim 5: Lee discloses the phenanthroline component (see formula 1-334 to 336).
	Claims 7-11: Lee discloses the organic light emitting device with the claimed electron blocking/transfer/injection and hole blocking layer (abs, Figs 1-3 with accompanying text, ¶47-56 and claims 15-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/TRI V NGUYEN/Primary Examiner, Art Unit 1764